Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant is advised that the Final Rejection mailed September 23, 2021 is vacated.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matiash et al. (US 2004/0026393 A1) in view of Hillen et al. (US 2012/0199566 A1).
Regarding claim 1, Matiash discloses a welding wire feeder (16, Figs. 1 and 2), comprising: a wire drive (46, feed spindles and 48, Figs. 1 and 2) configured to supply a welding wire to a torch (52, Fig. 1); and a wire feeder housing (outer housing / support structure for feed spindles 46, Figs. 1 and 2) disposed about the wire drive (16), wherein the wire feeder housing comprises a mating geometry (bottom portion of housing supporting the feed spindles and base plate 44) configured to mate with a complementary geometry of a modular component of a welding system (Fig. 2 shows the wire feeder (16) sitting on top of a power supply 12), the mating geometry (bottom portion of housing supporting the feed spindles) comprising a first flange (annotated Fig. 2 below) and a second flange (annotated Fig. 2 below), the first flange extending from a first edge of a base (annotated Fig. 2 below) of the wire feeder housing, and the second flange extending from a second edge at an opposite side of the base from the first edge aperture (lower opening between the first and second flange, Fig. 2) in the base of the wire feeder housing between the first edge and the second edge, wherein the modular component comprises a welding power supply (12, Figs. 1 and 2). Note: the complementary geometry of a modular component of a welding system is not a component of the welding wire feeder but merely a component that can be useable with the wire feeder. 

    PNG
    media_image1.png
    712
    669
    media_image1.png
    Greyscale


Hillen et al. in the same field of endeavor discloses a base of spool assembly (124, Fig. 1) having a plurality of apertures used for cable management and support. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wire feeder base of Matiash to have a plurality of apertures as taught by Hillen et al. for the purpose of cable management.


    PNG
    media_image2.png
    660
    854
    media_image2.png
    Greyscale

Regarding claim 2, Matiash modified discloses the welding wire feeder of claim 1, and as stated above, the mating geometry is part of a bottom of the wire feeder housing (Fig. 2).
Regarding claim 3, Matiash modified discloses the welding wire feeder of claim 1 but is silent on the mating geometry further comprises a third flange extending from the first edge of the base of the wire feeder housing, and a fourth flange extending from the second edge of the base of the wire feeder housing. Matiash has a flange on each side of the base to facilitate mating to a complementary surface. It would have been an obvious matter of design choice to modify the base of Matiash to have a third and fourth flange, since having the third and fourth flange as claims does not solves any problem. It appears that the cited wire feeder having the two flanges would perform equally well as the addition of a third and fourth flange.
Regarding claim 5, Matiash modified discloses the welding wire feeder of claim 1,  and further show wherein the first flange extends outward from the base in a first direction (see annotated Fig. 2 above), and the second flange extends outward from the base in a second direction that is opposite of the first direction (see annotated Fig. 2 above).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matiash et al. (US 2004/0026393 A1) in view of Hillen et al. (US 2012/0199566 A1) and further in view of Luo et al. (US 6705563 B2).
Regarding claim 4, Matiash modified discloses the welding wire feeder of claim 1 except wherein the wire feeder housing is configured to enclose a wire spool carrying the welding wire.  
.

    PNG
    media_image3.png
    871
    680
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 6-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Matiash et al. and Hillen et al. being the closest art fails to teach or suggest the required structure of independent claims 6 and 14. Claims 7-13 independent claim 6 and 15-19 depends upon independent claim 14.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 are moot because the new ground of rejection. The rejections of independent claims 6 and 14 and the claims that depend upon them are withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761